DETAILED ACTION

Status of Claims


Claims 1-20 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
Claims 10-20 have been withdrawn from the application based on a restriction election with traverse by applicant on 3/9/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant's arguments filed 3/9/21 regarding the restriction requirement have been fully considered but they are not persuasive. 

Issue #1

Applicant:  The Examiner has not shown why the three groups of claims are different species. The Examiner's restriction requirement alleges that the three groups of claims qualify 




Examiner:  The three species indicated are referring to different embodiments.  At least Fig. 6-8 indicate the differences, as well as the specification in the description of these figures (e.g. Fig. 6 is flowchart illustrating an embodiment of a training method in accordance with various embodiments”.  In other words, it is one embodiment of many embodiments described in the disclosure.  Furthermore, the term “aspect” is not mentioned in the specification, and even if it were it would not preclude the possibility of referencing different embodiments. 


Issue #2

Applicant: The Office has not shown reasons why there would be a serious burden on the examiner if restriction is not required. Another shortcoming of the restriction requirement is with regards to the requirement of MPEP Page 13 of 15808 for the Examiner to also present "reasons why there would be a serious burden on the examiner if restriction is not required." Examiner asserts that "at least the following reason(s) apply" and then cites all three potential choices listed in MPEP 808.2 without making any argument as to why any of these reasons apply. Restriction Requirement at 6. Simply stating that one or more reasons in MPEP 808.02 applies does not make it so. According to MPEP 808.01: a "mere statement of conclusion is inadequate." Since the Office does nothing more than make a mere statement of conclusion as to a reason for a serious burden, the restriction requirement is invalid on its face per MPEP 808.01. Also, according to MPEP 808.02, the Office "must explain why there would be a serious burden on the examiner if restriction is not required" (emphasis added). Thus, because the Office provided no explanation as to why the listed reason applies, the restriction requirement is invalid per MPEP 808.02. Examiner asserts that Species I relates to G06N3/08 "Learning Methods," Species II relates to G06N20/00 "Machine learning" and Species III relates to G06Q20/4016 "involving fraud or risk level assessment in transaction processing." Examiner does not, however, justify or explain these classifications, explain why the claims (which have overlapping scope) should receive different classifications, or why it would be a burden to separately search in these classifications. Examiner has not, for example, provided the results of a preliminary search that would substantiate a claim that examining these allegedly different classifications would not in fact result in examining the claims in view of the same prior art. If the searches substantially overlap and turn up the same prior art, this would belie Examiner's claim that reviewing the claims would impose a serious burden. 



Examiner:  The Examiner has properly documented the extent for how the examination of three different species are being considered a serious burden in the restriction requirement action.  The Examiner performed a search related to the varying species and concluded that the species would require different classification searches per the restriction requirement (see the reasons in the restriction requirement page 6 sent on 1/13/21).  The arguments are unpersuasive.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/31/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The amendments submitted on 3/9/21 are being considered by the Examiner, however the applicant should submit a clean version with the amended changes incorporated.  

Claim Objections

Claims 5-7 is objected to because of the following informalities:  

Claim 5:
The term “indictor” was misspelled and should be “indicator”.  

Claims depending on the above are rejected using the same rationale. Appropriate correction is required.  
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Pending Application(s)    

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/399,008, or ‘008, (reference application) in view of Chari (US 20170140382) (and further in view of the remaining references which are discussed in the 103 rejection below).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims are not identical, they are not patentably distinct from each other as is shown below:

Claim 1 (instant application):

‘008 teaches the following limitations: 

sending, from a computer system to a first recipient account, a first message containing a first link to a first electronic resource of a plurality of electronic resources, wherein the first electronic resource is associated with a first sender account of the computer system; 

(‘008 – [claim 1])

receiving, at a computer system [from a remote computer system], a request to access the first electronic resource via the first link; and before granting the request to access the first electronic resource, evaluating the request to access the first electronic resource using a [multi-partite graph] model generated using a plurality of previous requests, 

(‘008 – [claim 1])


wherein each of the plurality of previous requests is associated with a sender account, a recipient account, and [a requestor indicator]; and 

(‘008 – [claim 1])


embedding value

(‘008 – [claim 1])



‘008 does not explicitly teach the following limitations, however Chari teaches:

wherein the multi-partite graph model includes at least a first set of nodes with a first set of [embedding] values corresponding to respective sender accounts, a second set of nodes with a second set of [embedding] values corresponding to respective recipient accounts, and a third set of nodes with a third set of [embedding] values.

(Chari – [0044] A transaction payment relationship graph may be, for example, a compact transaction graph, an account owner transaction graph, or a multi-partite graph. [0073] a k-partite graph will divide the vertices into k number of sets, such that any edge representing a financial transaction must occur between two vertices representing financial accounts drawn from different or specific sets of vertices. For example, an account corresponding to an account vertex in set of account vertices_1 can only pay an account corresponding to an account vertex in set of account vertices_2, and an account corresponding to an account vertex in set of account vertices_2 can only pay an account corresponding to an account vertex in set of account vertices_3. Any account corresponding to an account vertex in set of account vertices_1 attempting to pay an account corresponding to an account vertex in set of account vertices 3 violates this principle and is an indication of a fraudulent transaction. [0088] generate a complex multi-partite transaction payment relationship graph, which is intended to capture as much information about transactions, transaction channels, and accounts into a single graph. In a complex multi-partite graph representation, vertices may be one of many different types (stored as a feature of a vertex) including the following: 1) transaction vertices, wherein each financial transaction is represented as a vertex; 2) account vertices, representing various financial accounts, including special accounts created for automated teller machines, point-ofsale terminals, and other such transactions; and 3) owner vertices, representing individuals or entities that own the accounts. [0103] The process begins when the data processing system searches a transaction payment relationship graph for a source account vertex corresponding to a source account and a destination account vertex corresponding to a destination account associated with a current financial transaction between the source account and the destination account (step 702). Afterward, the data processing system makes a determination as to whether the source account vertex and the destination account vertex was found in the transaction payment relationship graph (step 704).)



The remaining features of the claims in the instant application are not explicitly taught by related patent ‘008.  However, the remaining features are taught in view of Chari and the combination of references as discussed in the 103 rejection below.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have to have modified the patent (‘008) with Chari and the combination of references taught in the 103 rejection with the motivation to identify fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. [Chari - 0002] as well as the motivations for combining the features taught from the remaining prior art in combination with Chari, as described in the 103 rejection.    

		
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 



sending, from a computer system to a first recipient account, a first message containing a first link to a first electronic resource of a plurality of electronic resources, wherein the first electronic resource is associated with a first sender account of the computer system; receiving, at a computer system from a remote computer system, a request to access the first electronic resource via the first link; and before granting the request to access the first electronic resource, evaluating the request to access the first electronic resource using a multi-partite graph model generated using a plurality of previous requests, wherein each of the plurality of previous requests is associated with a sender account, a recipient account, and a requestor indicator; and wherein the multi-partite graph model includes at least a first set of nodes with a first set of embedding values corresponding to respective sender accounts, a second set of nodes with a second set of embedding values corresponding to respective recipient accounts, and a third set of nodes with a third set of embedding values.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) of detecting and mitigating fraudulent attempts to access an account resource.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The computer systems in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 20130117646) in view of Chari (US 20170140382), and further in view of Bruss (US 20200226460).

Claim 1. 



Hansen teaches the following limitations: 


sending, from a computer system to a first recipient account, a first message containing a first link to a first electronic resource of a plurality of electronic resources, wherein the first electronic resource is associated with a first sender account of the computer system; 

(Hansen – [0008] Virtual gift cards may also be delivered to recipients through electronic means such as email [0011] A server creates a unique identifier for the virtual gift card that identifies the data related to an individual gift card and provides the unique key to retrieve the gift card from the server. [0019] The recipient of the virtual gift card may be an individual or any other entity to which the gift card sender desires to send a gift card. [0020] The value of the virtual gift card is to be selected by the gift card sender. [0023] the server 120 generates a unique identifier for the virtual gift card and sends the unique identifier to the gift card recipient…the unique identifier is a URL at which the recipient may retrieve the virtual gift card. It is important to note that the unique identifier does not include the virtual gift card itself, but rather is a way to retrieve and activate the gift card. In one embodiment, the unique identifier is sent in an email to the recipient's email account.)

Examiner Note:  An email (message) containing a URL (link) to the activation of a gift card (electronic resource) is sent to a recipient from a sender.  


receiving, at a computer system from a remote computer system, a request to access the first electronic resource via the first link; and 

(Hansen – [0023] the unique identifier does not include the virtual gift card itself, but rather is a way to retrieve and activate the gift card [0024] the server 120 receives a request from a recipient device 140 for the virtual gift card. [0038] If the gift card is accessed via a computer, in one embodiment, the computer's internet browser requests the promotion from the secure system, which then uses an algorithm to create the barcode/gift card code utilizing pre-determined fields and validates the request against any security/fraud protection rules. If the request fails the check against the security/fraud protection rules, the recipient sees an error code/image. If the request passes the check against the security/fraud protection rules, the virtual gift card is sent back to the recipient's internet browser and the recipient is able to redeem the virtual gift card.)


    PNG
    media_image1.png
    527
    780
    media_image1.png
    Greyscale



before granting the request to access the first electronic resource, evaluating the request to access the first electronic resource using 

(Hansen – [0023] the unique identifier does not include the virtual gift card itself, but rather is a way to retrieve and activate the gift card [0024] the server 120 receives a request from a recipient device 140 for the virtual gift card. [0038] If the gift card is accessed via a computer, in one embodiment, the computer's internet browser requests the promotion from the secure system, which then uses an algorithm to create the barcode/gift card code utilizing pre-determined fields and validates the request against any security/fraud protection rules. If the request fails the check against the security/fraud protection rules, the recipient sees an error code/image. If the request passes the check against the security/fraud protection rules, the virtual gift card is sent back to the recipient's internet browser and the recipient is able to redeem the virtual gift card.)


Hansen does not explicitly teach the following limitations, however Chari teaches:


a multi-partite graph model generated using a plurality of previous [requests], 

(Chari – [0035] storage may store, for example, historic transaction log data, real-time transaction log data, lists of financial accounts used in financial transactions; [0047] Fraudulent transaction data 250 lists all fraudulent financial transactions previously identified by fraudulent transaction evaluation component 232 for reference by fraudulent transaction identifier 218. [0061] embodiments provide a transaction channel independent mechanism for detecting transaction fraud by utilizing an extracted set of features based on relationships between account vertices in a transaction payment relationship graph to predict whether an edge exists between account vertices, which increases the accuracy of transaction fraud detection. Transaction channel independence allows for more robust models of fraud detections that work at a higher level, such as, for example, who pays whom. This allows illustrative embodiments to perform fraud detection at the account level. [0088] Another alternative illustrative embodiment may generate a complex multi-partite transaction payment relationship graph, which is intended to capture as much information about transactions, transaction channels, and accounts into a single graph. [0092] generate transaction payment relationship graph 406 based on transaction data 402, which corresponds to financial transactions that occurred in the past.)

Examiner Note:  The fraud detection model (multi-partite graph) is generated by receiving a plurality of previous transaction (substituting requests) data from the past.  Spec 0003 “the fraud detection model is a multipartite graph embedding model that uses node embedding to represent the various sender accounts and various recipient accounts with edges representing requests by connecting nodes for the sender account and the recipient account associated with the request”.  Spec 0050 “‘transactions" refer to sender account 102 (i.e., ostensibly by sender user 110 unless the sender account 102 has been compromised) action from login to payments, while request 134 refers to the activation of link 122 by recipient user 132.


wherein each of the plurality of previous requests is associated with a sender account, a recipient account, and a requestor indicator; and 

(Chari – [0066] Examples of transaction channel specific features may include details of the computer used to perform an online banking transaction, details of the network, such as internet protocol (IP) address, and the like. [0093] embodiments identify account vertices associated with current transaction 414 in transaction payment relationship graph 406. In this example, account vertices associated with current transaction 414 are source account vertex 416 and destination account vertex 418. Illustrative embodiments extract graph-based transaction features 420 corresponding to source account vertex 416 and destination account vertex 418. Illustrative embodiments also input information regarding extracted graph-based transaction features 420 into vertex link prediction component 410. Vertex link prediction component 410 calculates a probability that an edge exists between source account vertex 416 and destination account vertex 418 corresponding to current transaction 412. [0103] The process begins when the data processing system searches a transaction payment relationship graph for a source account vertex corresponding to a source account and a destination account vertex corresponding to a destination account associated with a current financial transaction between the source account and the destination account (step 702). Afterward, the data processing system makes a determination as to whether the source account vertex and the destination account vertex was found in the transaction payment relationship graph (step 704). [0104] If the data processing system determines that the source account vertex and the destination account vertex was found in the transaction payment relationship graph, yes output of step 704, then the data processing system calculates a probability that an edge exists between the source account vertex and the destination account vertex in the transaction payment relationship graph (step 708). [0061, 0088])

Examiner Note: Each of the previous data elements (transaction features) is associated with a source and destination account node.  It would have been obvious to substitute one known data element for another (transaction features for requests taught in Hansen) to evaluate fraud between two accounts.  The simple substitution of one known data element for another produces a predictable result where the usage of a different metric indicates fraud in a fraud detection model.  Spec [0033] “requestor indicators 1380 include but are not limited to one or more internet protocol (IP) addresses, one or more media access control (MAC) addresses, one or more manufacturer's serial numbers, or other unique identifiers.”


wherein the multi-partite graph model includes at least a first set of nodes with a first set of [embedding] values corresponding to respective sender accounts, a second set of nodes with a second set of [embedding] values corresponding to respective recipient accounts, and a third set of nodes with a third set of [embedding] values.

(Chari – [0044] A transaction payment relationship graph may be, for example, a compact transaction graph, an account owner transaction graph, or a multi-partite graph. [0073] a k-partite graph will divide the vertices into k number of sets, such that any edge representing a financial transaction must occur between two vertices representing financial accounts drawn from different or specific sets of vertices. For example, an account corresponding to an account vertex in set of account vertices_1 can only pay an account corresponding to an account vertex in set of account vertices_2, and an account corresponding to an account vertex in set of account vertices_2 can only pay an account corresponding to an account vertex in set of account vertices_3. Any account corresponding to an account vertex in set of account vertices_1 attempting to pay an account corresponding to an account vertex in set of account vertices 3 violates this principle and is an indication of a fraudulent transaction. [0088] generate a complex multi-partite transaction payment relationship graph, which is intended to capture as much information about transactions, transaction channels, and accounts into a single graph. In a complex multi-partite graph representation, vertices may be one of many different types (stored as a feature of a vertex) including the following: 1) transaction vertices, wherein each financial transaction is represented as a vertex; 2) account vertices, representing various financial accounts, including special accounts created for automated teller machines, point-ofsale terminals, and other such transactions; and 3) owner vertices, representing individuals or entities that own the accounts. [0103] The process begins when the data processing system searches a transaction payment relationship graph for a source account vertex corresponding to a source account and a destination account vertex corresponding to a destination account associated with a current financial transaction between the source account and the destination account (step 702). Afterward, the data processing system makes a determination as to whether the source account vertex and the destination account vertex was found in the transaction payment relationship graph (step 704).)

Examiner Note: vertex corresponds with a node.


    PNG
    media_image2.png
    460
    921
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Hansen with Chari in order to identify fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. [Chari – 0002].


Hansen does not explicitly teach the following limitations, however Bruss teaches:



embedding values

(Bruss – [0018] The transaction data 121 defines relationships between customer accounts and merchants. For example, when a customer purchases an item from a merchant, a relationship is defined…the transaction data 121 implicitly creates a bipartite graph between accounts. [0027] Once trained, the values of the embeddings
layer 109 of the neural network 105 are refined such that related transactions are placed together in the embedding space (e.g., based on distance in the embedding space, cosine similarity, and/or inner products), and unrelated transactions are further apart in the embedding space. [0029] the embedding function may generate a vector based on the account ID, merchant name, location, and purchase amount, where the vector reflects the account ID, merchant name, and purchase amount now compressed into a lower dimensional embedding representation. [claim 5] generate the embeddings layer comprising a plurality of embedding values based on the training of the neural network using the selected positive entity pairs and the generated negative entity pairs.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Hansen with Bruss in order to provide neural embeddings of transaction data in order to learn a low-dimensional dense representation for each entity in a network graph of transactions [Bruss – 0003, 0011].






Claim 2. 

Hansen in combination with the references taught in Claim 1 teach those respective limitations.  Hansen further teaches:

the request to access the first electronic resource

(Hansen - [0008] Virtual gift cards may also be delivered to recipients through electronic means such as email [0011] A server creates a unique identifier for the virtual gift card that identifies the data related to an individual gift card and provides the unique key to retrieve the gift card from the server. [0023] the unique identifier does not include the virtual gift card itself, but rather is a way to retrieve and activate the gift card)



Hansen does not explicitly teach the following limitation, however Chari further teaches:

generating a prediction score corresponding to 

(Chari – [0041] generating a score for a current financial transaction based on predicting a probability that an edge exists between two account vertices corresponding to the current financial transaction in a transaction payment relationship graph. Instead of or in addition to blocking the identified financial transaction, fraudulent transaction identifier 218 may forward the identified financial transaction to an appropriate fraud risk management system. In this example, fraudulent transaction identifier 218 includes transaction log data 220, transaction payment accounts 222, transaction payment relationship graph component 224, graph feature extraction component 226, vertex link prediction component 228, transaction scoring component 230, and fraudulent transaction evaluation component 232. However, it should be noted that the data and components included in fraudulent transaction identifier 218 are intended as examples only and not as limitation on different illustrative embodiments. For example, fraudulent transaction identifier 218 may include more or fewer data or components than illustrated. For example, two or more components may be combined into a single component.)


a requestor indicator of the remote computer system using the multi-partite graph model; and

(Chari – [0061] transaction channel independent mechanism for detecting transaction
fraud by utilizing an extracted set of features based on relationships between account vertices in a transaction payment relationship graph to predict whether an edge exists between account vertices, which increases the accuracy of transaction fraud detection. [0066] Examples of transaction channel specific features may include details of the computer used to perform an online banking transaction, details of the network, such as internet protocol (IP) address, and the like. [0088] generate a complex multi-partite transaction payment relationship graph, which is intended to capture as much information about transactions, transaction channels, and accounts into a single graph. [Fig. 1])


determining whether to accept [the request to access the first electronic resource] using the prediction score.  

(Chari – [0114] If the data processing system determines that the link prediction score corresponding to the source account vertex and the destination account vertex is greater than the pre-defined link prediction threshold value, yes output of step 1008, then the data processing system identifies the current financial transaction as a benign financial transaction (step 1010) and the process terminates thereafter. If the data processing system determines that the link prediction score corresponding to the source account vertex and the destination account vertex is less than the pre-defined link prediction threshold value, no output of step 1008, then the data processing system identifies the current financial transaction as a fraudulent financial transaction (step 1012) and the process terminates thereafter.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Hansen with Chari in order to identify fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. [Chari – 0002].




Claim 3. 

Hansen in combination with the references taught in Claim 1 teach those respective limitations.  Hansen further teaches:


wherein evaluating the request to access the first electronic resource using the [multi-partite graph] model includes

(Hansen – [0024] the server 120 receives a request from a recipient device 140 for the virtual gift card. [0038] If the gift card is accessed via a computer, in one embodiment, the computer's internet browser requests the promotion from the secure system, which then uses an algorithm to create the barcode/gift card code utilizing pre-determined fields and validates the request against any security/fraud protection rules. If the request fails the check against the security/fraud protection rules, the recipient sees an error code/image. If the request passes the check against the security/fraud protection rules, the virtual gift card is sent back to the recipient's internet browser and the recipient is able to redeem the virtual gift card.)


Hansen does not explicitly teach the following limitations, however Chari further teaches:

wherein, prior to receiving the request to access the first electronic resource, the multi-partite graph model includes 
	

(Chari – [Fig. 3]; [0088] generate a complex multi-partite transaction payment relationship graph, which is intended to capture as much information about transactions, transaction channels, and accounts into a single graph. [0092] generate transaction payment relationship graph 406 based on transaction data 402, which corresponds to financial transactions that occurred in the past. [0093] In parallel, illustrative embodiments identify account vertices associated with current transaction 414 in transaction payment relationship graph 406.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Hansen with Chari in order to identify fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. [Chari – 0002].

Hansen does not explicitly teach the following limitations, however Bruss further teaches:

a previous embedding value for the first sender account, and 

(Bruss - [0011] Embodiments disclosed herein provide techniques to learn a low-dimensional dense representation for each entity in a network graph of transactions. The entities in the network graph of transactions may include consumers, merchants, and/or other entities involved in a given transaction in the network graph of transactions [0028] Each instance of the transaction application 103 and/or the neural network 105 may then request the latest version of the embeddings layer 109 vectors stored in a centralized server for corresponding to the entities in the received subset of the training data 107. Given the training data 107, each instance of the transaction application 103 and the neural network 105 updates the vectors of the embeddings layer 109 it has received and sends updates to the centralized server. [0034] the model 106 is estimated across all transactions for all accounts, equation 3 allows the transaction application 103 to make comparisons across accounts that appear to be similar.)


generating an updated embedding value for the first sender account based on [the request to access the first electronic resource] and the previous embedding value for the first sender account.  

(Bruss - [0028] Each instance of the transaction application 103 and/or the neural network 105 may then request the latest version of the embeddings layer 109 vectors stored in a centralized server for corresponding to the entities in the received subset of the training data 107. Given the training data 107, each instance of the transaction application 103 and the neural network 105 updates the vectors of the embeddings layer 109 it has received and sends updates to the centralized server. [0029] the embedding function may generate a vector based on the account ID, merchant name, location, and purchase amount, where the vector reflects the account ID, merchant name, and purchase amount now compressed into a lower dimensional embedding representation. [0041] The transaction application 103 and/or the first neural network 105 may apply an embedding function (or an encoding function) to the transaction data 121, thereby generating an input vector)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Hansen with Bruss in order to provide neural embeddings of transaction data in order to learn a low-dimensional dense representation for each entity in a network graph of transactions [Bruss – 0003, 0011].


Claim 4. 

Hansen in combination with the references taught in Claim 1 teach those respective limitations.  Hansen further teaches:

wherein evaluating the request to access the first electronic resource using the [multi-partite graph] model includes: 

(Hansen – [0024] the server 120 receives a request from a recipient device 140 for the virtual gift card. [0038] If the gift card is accessed via a computer, in one embodiment, the computer's internet browser requests the promotion from the secure system, which then uses an algorithm to create the barcode/gift card code utilizing pre-determined fields and validates the request against any security/fraud protection rules. If the request fails the check against the security/fraud protection rules, the recipient sees an error code/image. If the request passes the check against the security/fraud protection rules, the virtual gift card is sent back to the recipient's internet browser and the recipient is able to redeem the virtual gift card.)

Hansen does not explicitly teach the following limitations, however Chari teaches:


wherein, prior to receiving the request to access the first electronic resource, the multi-partite graph model includes 

(Chari – [Fig. 3]; [0088] generate a complex multi-partite transaction payment relationship graph, which is intended to capture as much information about transactions, transaction channels, and accounts into a single graph. [0092] generate transaction payment relationship graph 406 based on transaction data 402, which corresponds to financial transactions that occurred in the past. [0093] In parallel, illustrative embodiments identify account vertices associated with current transaction 414 in transaction payment relationship graph 406.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Hansen with Chari in order to identify fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. [Chari – 0002].


Hansen does not explicitly teach the following limitations, however Bruss teaches:


a previous embedding value for the first recipient account, and 

(Bruss - [0011] Embodiments disclosed herein provide techniques to learn a low-dimensional dense representation for each entity in a network graph of transactions. The entities in the network graph of transactions may include consumers, merchants, and/or other entities involved in a given transaction in the network graph of transactions [0028] Each instance of the transaction application 103 and/or the neural network 105 may then request the latest version of the embeddings layer 109 vectors stored in a centralized server for corresponding to the entities in the received subset of the training data 107. Given the training data 107, each instance of the transaction application 103 and the neural network 105 updates the vectors of the embeddings layer 109 it has received and sends updates to the centralized server. [0034] the model 106 is estimated across all transactions for all accounts, equation 3 allows the transaction application 103 to make comparisons across accounts that appear to be similar.)



generating an updated embedding value for the first sender account based on [the request to access the first electronic resource] and the previous embedding value for the first sender account; and 

(Bruss - [0028] Each instance of the transaction application 103 and/or the neural network 105 may then request the latest version of the embeddings layer 109 vectors stored in a centralized server for corresponding to the entities in the received subset of the training data 107. Given the training data 107, each instance of the transaction application 103 and the neural network 105 updates the vectors of the embeddings layer 109 it has received and sends updates to the centralized server. [0029] the embedding function may generate a vector based on the account ID, merchant name, location, and purchase amount, where the vector reflects the account ID, merchant name, and purchase amount now compressed into a lower dimensional embedding representation. [0041] The transaction application 103 and/or the first neural network 105 may apply an embedding function (or an encoding function) to the transaction data 121, thereby generating an input vector)


generating an updated embedding value for the first recipient account based on [the request to access the first electronic resource], the previous embedding value for the first recipient account, and 

(Bruss - [0028] Each instance of the transaction application 103 and/or the neural network 105 may then request the latest version of the embeddings layer 109 vectors stored in a centralized server for corresponding to the entities in the received subset of the training data 107. Given the training data 107, each instance of the transaction application 103 and the neural network 105 updates the vectors of the embeddings layer 109 it has received and sends updates to the centralized server. [0029] the embedding function may generate a vector based on the account ID, merchant name, location, and purchase amount, where the vector reflects the account ID, merchant name, and purchase amount now compressed into a lower dimensional embedding representation. [0041] The transaction application 103 and/or the first neural network 105 may apply an embedding function (or an encoding function) to the transaction data 121, thereby generating an input vector)

the updated embedding value for the first sender account.  

(Bruss - [0011] Embodiments disclosed herein provide techniques to learn a low-dimensional dense representation for each entity in a network graph of transactions. The entities in the network graph of transactions may include consumers, merchants, and/or other entities involved in a given transaction in the network graph of transactions…The low-dimensional dense representation for each entity may generally be referred to herein as an embedding. [0029] the embedding function may generate a vector based on the account)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Hansen with Bruss in order to provide neural embeddings of transaction data in order to learn a low-dimensional dense representation for each entity in a network graph of transactions [Bruss – 0003, 0011].

Claim 5. 

Hansen in combination with the references taught in Claim 1 teach those respective limitations. Hansen further teaches:

wherein the request to access the first electronic resources is associated with [a first requestor indicator], 

(Hansen - [0008] Virtual gift cards may also be delivered to recipients through electronic means such as email [0011] A server creates a unique identifier for the virtual gift card that identifies the data related to an individual gift card and provides the unique key to retrieve the gift card from the server. [0023] the unique identifier does not include the virtual gift card itself, but rather is a way to retrieve and activate the gift card)

Hansen does not explicitly teach the following limitations, however Chari teaches:

wherein each of the plurality of previous requests is associated with a respective requestor indictor, and wherein the third [embedding] values correspond to the respective requestor indicators.  


(Chari – [0066] Examples of transaction channel specific features may include details of the computer used to perform an online banking transaction, details of the network, such as internet protocol (IP) address, and the like. [0093] embodiments identify account vertices associated with current transaction 414 in transaction payment relationship graph 406. In this example, account vertices associated with current transaction 414 are source account vertex 416 and destination account vertex 418. Illustrative embodiments extract graph-based transaction features 420 corresponding to source account vertex 416 and destination account vertex 418. Illustrative embodiments also input information regarding extracted graph-based transaction features 420 into vertex link prediction component 410. Vertex link prediction component 410 calculates a probability that an edge exists between source account vertex 416 and destination account vertex 418 corresponding to current transaction 412. [0103] The process begins when the data processing system searches a transaction payment relationship graph for a source account vertex corresponding to a source account and a destination account vertex corresponding to a destination account associated with a current financial transaction between the source account and the destination account (step 702). Afterward, the data processing system makes a determination as to whether the source account vertex and the destination account vertex was found in the transaction payment relationship graph (step 704). [0104] If the data processing system determines that the source account vertex and the destination account vertex was found in the transaction payment relationship graph, yes output of step 704, then the data processing system calculates a probability that an edge exists between the source account vertex and the destination account vertex in the transaction payment relationship graph (step 708). [0061, 0088])


Hansen does not explicitly teach the following limitations, however Bruss teaches:

embedding values

(Bruss – [0018] The transaction data 121 defines relationships between customer accounts and merchants. For example, when a customer purchases an item from a merchant, a relationship is defined…the transaction data 121 implicitly creates a bipartite graph between accounts. [0027] Once trained, the values of the embeddings
layer 109 of the neural network 105 are refined such that related transactions are placed together in the embedding space (e.g., based on distance in the embedding space, cosine similarity, and/or inner products), and unrelated transactions are further apart in the embedding space. [0029] the embedding function may generate a vector based on the account ID, merchant name, location, and purchase amount, where the vector reflects the account ID, merchant name, and purchase amount now compressed into a lower dimensional embedding representation. [claim 5] generate the embeddings layer comprising a plurality of embedding values based on the training of the neural network using the selected positive entity pairs and the generated negative entity pairs.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Hansen with Bruss in order to provide neural embeddings of transaction data in order to learn a low-dimensional dense representation for each entity in a network graph of transactions [Bruss – 0003, 0011].




Claim 6. 

Hansen in combination with the references taught in Claim 5 teach those respective limitations. Hansen further teaches:

request to access the first electronic resource

(Hansen - [0008] Virtual gift cards may also be delivered to recipients through electronic means such as email [0011] A server creates a unique identifier for the virtual gift card that identifies the data related to an individual gift card and provides the unique key to retrieve the gift card from the server. [0023] the unique identifier does not include the virtual gift card itself, but rather is a way to retrieve and activate the gift card)


wherein evaluating the request to access the first electronic resource using the [multi-partite graph] model includes 

(Hansen – [0024] the server 120 receives a request from a recipient device 140 for the virtual gift card. [0038] If the gift card is accessed via a computer, in one embodiment, the computer's internet browser requests the promotion from the secure system, which then uses an algorithm to create the barcode/gift card code utilizing pre-determined fields and validates the request against any security/fraud protection rules. If the request fails the check against the security/fraud protection rules, the recipient sees an error code/image. If the request passes the check against the security/fraud protection rules, the virtual gift card is sent back to the recipient's internet browser and the recipient is able to redeem the virtual gift card.)

Hansen does not explicitly teach the following limitations, however Chari further teaches:

wherein, prior to receiving [the request to access the first electronic resource], the multi-partite graph model includes 

(Chari – [Fig. 3]; [0088] generate a complex multi-partite transaction payment relationship graph, which is intended to capture as much information about transactions, transaction channels, and accounts into a single graph. [0092] generate transaction payment relationship graph 406 based on transaction data 402, which corresponds to financial transactions that occurred in the past. [0093] In parallel, illustrative embodiments identify account vertices associated with current transaction 414 in transaction payment relationship graph 406.)

requestor indicator

(Chari – [0061] transaction channel independent mechanism for detecting transaction
fraud by utilizing an extracted set of features based on relationships between account vertices in a transaction payment relationship graph to predict whether an edge exists between account vertices, which increases the accuracy of transaction fraud detection. [0066] Examples of transaction channel specific features may include details of the computer used to perform an online banking transaction, details of the network, such as internet protocol (IP) address, and the like. [0088] generate a complex multi-partite transaction payment relationship graph, which is intended to capture as much information about transactions, transaction channels, and accounts into a single graph. [Fig. 1])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Hansen with Chari in order to identify fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. [Chari – 0002].


Hansen does not explicitly teach the following limitations, however Bruss further teaches:

a previous embedding value for the first [requestor indicator], and 

(Bruss - [0011] Embodiments disclosed herein provide techniques to learn a low-dimensional dense representation for each entity in a network graph of transactions. The entities in the network graph of transactions may include consumers, merchants, and/or other entities involved in a given transaction in the network graph of transactions [0025] the values of the embeddings layer 109-1 will be refined via backpropagation [0028] Each instance of the transaction application 103 and/or the neural network 105 may then request the latest version of the embeddings layer 109 vectors stored in a centralized server for corresponding to the entities in the received subset of the training data 107. Given the training data 107, each instance of the transaction application 103 and the neural network 105 updates the vectors of the embeddings layer 109 it has received and sends updates to the centralized server. [0034] the model 106 is estimated across all transactions for all accounts, equation 3 allows the transaction application 103 to make comparisons across accounts that appear to be similar.)


generating an updated embedding value for the first recipient account based on [the request to access the first electronic resource], an embedding value for the first sender account, an embedding value for the first recipient account, and 

(Bruss – [0011] the embeddings for each entity form of an embeddings layer of a neural network. [0012] embodiments disclosed herein successfully generate rich representations of relationships between entities in a network graph of transactions. The relationships capture all data describing each entity in the network graph [0028] Each instance of the transaction application 103 and/or the neural network 105 may then request the latest version of the embeddings layer 109 vectors stored in a centralized server for corresponding to the entities in the received subset of the training data 107. Given the training data 107, each instance of the transaction application 103 and the neural network 105 updates the vectors of the embeddings layer 109 it has received and sends updates to the centralized server. [0029] the embedding function may generate a vector based on the account ID, merchant name, location, and purchase amount, where the vector reflects the account ID, merchant name, and purchase amount now compressed into a lower dimensional embedding representation. [0041] The transaction application 103 and/or the first neural network 105 may apply an embedding function (or an encoding function) to the transaction data 121, thereby generating an input vector)

the previous embedding value for the first [requestor indicator].  

(Bruss - [0011] Embodiments disclosed herein provide techniques to learn a low-dimensional dense representation for each entity in a network graph of transactions. The entities in the network graph of transactions may include consumers, merchants, and/or other entities involved in a given transaction in the network graph of transactions [0025] the values of the embeddings layer 109-1 will be refined via backpropagation [0028] Each instance of the transaction application 103 and/or the neural network 105 may then request the latest version of the embeddings layer 109 vectors stored in a centralized server for corresponding to the entities in the received subset of the training data 107. Given the training data 107, each instance of the transaction application 103 and the neural network 105 updates the vectors of the embeddings layer 109 it has received and sends updates to the centralized server. [0034] the model 106 is estimated across all transactions for all accounts, equation 3 allows the transaction application 103 to make comparisons across accounts that appear to be similar.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Hansen with Bruss in order to provide neural embeddings of transaction data in order to learn a low-dimensional dense representation for each entity in a network graph of transactions [Bruss – 0003, 0011].


Claim 7. 

Hansen in combination with the references taught in Claim 5 teach those respective limitations. Hansen further teaches:

	requests

(Hansen - [0008] Virtual gift cards may also be delivered to recipients through electronic means such as email [0011] A server creates a unique identifier for the virtual gift card that identifies the data related to an individual gift card and provides the unique key to retrieve the gift card from the server. [0023] the unique identifier does not include the virtual gift card itself, but rather is a way to retrieve and activate the gift card)


Hansen does not explicitly teach the following limitations, however Chari further teaches:

wherein the multi-partite graph model is generated, for each particular one of the plurality of previous [requests], by: 


(Chari – [0044] A transaction payment relationship graph may be, for example, a compact transaction graph, an account owner transaction graph, or a multi-partite graph. [0088] Another alternative illustrative embodiment may generate a complex multi-partite transaction payment relationship graph, which is intended to capture as much information about transactions, transaction channels, and accounts into a single graph. In a complex multi-partite graph representation, vertices may be one of many different types (stored as a feature of a vertex) including the following: 1) transaction vertices, wherein each financial transaction is represented as a vertex; 2) account vertices, representing various financial accounts. [0092] generate transaction payment relationship graph 406 based on transaction data 402, which corresponds to financial transactions that occurred in the past.  [0103] The process begins when the data processing system searches a transaction payment relationship graph for a source account vertex corresponding to a source account and a destination account vertex corresponding to a destination account associated with a current financial transaction between the source account and the destination account (step 702). Afterward, the data processing system makes a determination as to whether the source account vertex and the destination account vertex was found in the transaction payment relationship graph (step 704).)

representing a particular sender account associated with the particular previous [request] as a first node of the first set of nodes; representing a particular recipient account associated with the particular previous [request] as a second node of the second set of nodes; representing a particular requestor indicator associated with the particular previous [request] as a third node of the third set of nodes; and 



(Chari - [0088] In a complex multi-partite graph representation, vertices may be one of many different types (stored as a feature of a vertex) including the following: 1) transaction vertices, wherein each financial transaction is represented as a vertex; 2) account vertices, representing various financial accounts; [0092] generate transaction payment relationship graph 406 based on transaction data 402, which corresponds to financial transactions that occurred in the past. [0103] The process begins when the data processing system searches a transaction payment relationship graph for a source account vertex corresponding to a source account and a destination account vertex corresponding to a destination account associated with a current financial transaction between the source account and the destination account (step 702). Afterward, the data processing system makes a determination as to whether the source account vertex and the destination account vertex was found in the transaction payment relationship graph (step 704).

Examiner Note: Each account from a previous transaction are represented by vertices/nodes.  


representing the particular previous [request] as a first edge between the first node and the second node and a second edge between the third node and the second node.  

(Chari – [0074] predict the existence of an edge proportional to the probability that the edge would be added (i.e., generated) by a model for generating the transaction payment relationship graph. [0075] the vertex link prediction is based on the number of distinct edges that connect two account vertices in the transaction payment relationship graph. [0087] each vertex an owner or owners and associates in the relationship graph an edge in the transaction graph between a vertex corresponding to an owner of a source account and a vertex corresponding to an owner of a destination account; [0089] insert an edge from a source account vertex to a new transaction vertex and insert an edge from the new transaction vertex to a destination account vertex. [Fig. 3-4])


    PNG
    media_image2.png
    460
    921
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    510
    774
    media_image3.png
    Greyscale


Examiner Note:  Multiple edges may be additionally inserted between nodes/vertices.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Hansen with Chari in order to identify fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. [Chari – 0002].


Claim 8. 

Hansen in combination with the references taught in Claim 1 teach those respective limitations.  Hansen further teaches: 

wherein the first electronic resource is a financial instrument purchased using the first sender account.  

(Hansen - [0011] A server creates a unique identifier for the virtual gift card that identifies the data related to an individual gift card and provides the unique key to retrieve the gift card from the server. [0019] The recipient of the virtual gift card may be an individual or any other entity to which the gift card sender desires to send a gift card. [0020] The value of the virtual gift card is to be selected by the gift card sender.)


Claim 9. 

Hansen in combination with the references taught in Claim 1 teach those respective limitations.  Hansen further teaches:

wherein evaluating the request to access the first electronic resource using the [multi-partite graph] model includes 

(Hansen – [0024] the server 120 receives a request from a recipient device 140 for the virtual gift card. [0038] If the gift card is accessed via a computer, in one embodiment, the computer's internet browser requests the promotion from the secure system, which then uses an algorithm to create the barcode/gift card code utilizing pre-determined fields and validates the request against any security/fraud protection rules. If the request fails the check against the security/fraud protection rules, the recipient sees an error code/image. If the request passes the check against the security/fraud protection rules, the virtual gift card is sent back to the recipient's internet browser and the recipient is able to redeem the virtual gift card.)

the request to access the first electronic resource, 

(Hansen - [0008] Virtual gift cards may also be delivered to recipients through electronic means such as email [0011] A server creates a unique identifier for the virtual gift card that identifies the data related to an individual gift card and provides the unique key to retrieve the gift card from the server. [0023] the unique identifier does not include the virtual gift card itself, but rather is a way to retrieve and activate the gift card)

the method further comprising: receiving an additional request to access a second electronic resource; and before granting the additional request to access the second electronic resource, evaluating the additional request using the [multi-partite graph] model,

(Hansen – [0008] Virtual gift cards may also be delivered to recipients through electronic means such as email; [0023] the unique identifier does not include the virtual gift card itself, but rather is a way to retrieve and activate the gift card [0024] the server 120 receives a request from a recipient device 140 for the virtual gift card. [0038] If the gift card is accessed via a computer, in one embodiment, the computer's internet browser requests the promotion from the secure system, which then uses an algorithm to create the barcode/gift card code utilizing pre-determined fields and validates the request against any security/fraud protection rules. If the request fails the check against the security/fraud protection rules, the recipient sees an error code/image. If the request passes the check against the security/fraud protection rules, the virtual gift card is sent back to the recipient's internet browser and the recipient is able to redeem the virtual gift card.)

wherein evaluating the additional request to using the[ multi-partite graph] model includes 

(Hansen – [0024] the server 120 receives a request from a recipient device 140 for the virtual gift card. [0038] If the gift card is accessed via a computer, in one embodiment, the computer's internet browser requests the promotion from the secure system, which then uses an algorithm to create the barcode/gift card code utilizing pre-determined fields and validates the request against any security/fraud protection rules. If the request fails the check against the security/fraud protection rules, the recipient sees an error code/image. If the request passes the check against the security/fraud protection rules, the virtual gift card is sent back to the recipient's internet browser and the recipient is able to redeem the virtual gift card.)


Hansen does not explicitly teach the following limitations, however Chari teaches:

automatically adjusting the multi-partite graph model based on 

(Chari – [0069] fraud scoring function may be a machine learning classifier trained on previously labeled fraudulent financial transactions. [0071] may train the machine learning classifier to determine if an account with a first set of features will pay another account with a second set of features. [0089] For each transaction, illustrative embodiments generate a new vertex that includes a set of features, such as, for example, a timestamp corresponding to the transaction… Multi-partite transaction payment relationship graphs are more complex, but these types of graphs capture more fine-grained information that some illustrative embodiments may use in fraud scoring analytics. [0096] These supervised machine learning systems require a set of labeled transactions (i.e., known instances of fraudulent transactions, such as fraudulent transaction data 246 in FIG. 2) to train a classifier. Once trained, these supervised machine-learning systems can output a fraudulent transaction score for any new current transaction.)


automatically adjusting the multi-partite graph model based on the additional [request].

(Chari – [0071] may train the machine learning classifier to determine if an account with a first set of features will pay another account with a second set of features. [0089] For each transaction, illustrative embodiments generate a new vertex that includes a set of features, such as, for example, a timestamp corresponding to the transaction [0096] These supervised machine learning systems require a set of labeled transactions (i.e., known instances of fraudulent transactions, such as fraudulent transaction data 246 in FIG. 2) to train a classifier. Once trained, these supervised machine-learning systems can output a fraudulent transaction score for any new current transaction.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Hansen with Chari in order to identify fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. [Chari – 0002].


Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  A brief description of each follows:	

Bhaskar (US 20200293878) provides for efficient handling of categorical variables in machine learning models to maintain correlative information of the categorical variables while limiting or eliminating excessive computing resources required to analyze that correlative information within a machine learning model, and detects when a number of similar categorical variable values are indicative of fraud.

Abdelhamid (US 20180032587) provides for incremental frequent subgraph mining on dynamic graphs using embeddings.

Jastrebski (US 20100169137) provides systems and methods to analyze data using a graph to identify fraudulent activity.

Gupta (US 20180060927) provides a method for initiating a similar transaction to one previously initiated by a user is disclosed.

Banerjee (US 20180196694) provides processing transactions using graph-oriented data structures generated based on cross-channel multi-user transaction and/or interaction data.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULMAJEED AZIZ/Examiner, Art Unit 3695